               Case 8:16-cr-00052-JVS Document 114 Filed 07/01/20 Page 1 of 6 Page ID #:410

                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 16-52-JVS

 Defendant           Chao Chen                                               Social Security No. 4         2       1   8
 akas:   None                                                                (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                       MONTH    DAY    YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.             06   30        20

  COUNSEL                                                             Karren Kenney, Appointed
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                               CONTENDERE               GUILTY
  FINDING             There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     Fraud and Misuse of Visas, Permits and Other Documents in violation of 18 USC § 1542(a) as charged in Count 1 of the
                     Information; Marriage Fraud in violation of 8 USC § 1325©) as charged in Count 2 of the Information and Making and
                     Subscribing to a False Income Tax Return in violation of 26 USC §7206(1) as charged in Count 3 of the Information.

JUDGMENT             The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/            contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM               Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER              custody of the Bureau of Prisons to be imprisoned for a term of: 37 MONTHS. This term consists of 37 months on
                     each of Counts 1 and 2 of the Information, and 36 months on Count 3 of the Information, all such terms to
                     be served concurrently.

It is ordered that the defendant shall pay to the United States a special assessment of $300, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay to the United States a total fine of $5,000, which shall bear interest as
provided by law. The fine shall be paid in full immediately.

Pursuant to 18 U.S.C. § 3612(f)(3)(A), interest on the fine is waived as it is found that the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C.
§ 3612(g). The defendant shall comply with General Order No. 20-04, but excluding Condition 14 in Section 1
of that order.

The Court has found that the property identified in the preliminary order of forfeiture is subject to forfeiture. The
preliminary order is incorporated by reference into this judgment and is final as to the defendant.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3) years.
This term consists of three years on each of Counts 1 and 2, and one (1) year on Count 3, all such terms to run
concurrently under the following terms and conditions:



CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                       Page 1 of 6
               Case 8:16-cr-00052-JVS Document 114 Filed 07/01/20 Page 2 of 6 Page ID #:411

 USA vs.      Chao Chen                                               Docket No.:   SACR 16-52-JVS

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                     Services Office and General Order 20-04, including the conditions of probation and supervised
                     release set forth in Section III of General Order 20-04 but excluding Condition 14 in Section 1 of
                     that order.

         2.          The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall
                     submit to one drug test within 15 days of release from custody and at least two periodic drug tests
                     thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

         3.          During the period of community supervision, the defendant shall pay the special assessment and fine
                     in accordance with this judgment's orders pertaining to such payment.

         4.          The defendant shall truthfully and timely file amended returns for the year 2013, and shall truthfully
                     and timely file returns and pay taxes during the period of community supervision. Further, the
                     defendant shall show proof to the Probation Officer of compliance with this order.


         5.          The defendant shall pay all additional taxes and all penalties and interest assessed by the Internal
                     Revenue Service on the basis of the return for 2013, and will promptly pay all additional taxes and
                     all penalties and interest thereafter determined by the Internal Revenue Service to be owing as a
                     result of any computational errors. Further, the defendant shall show proof to the Probation Officer
                     of compliance with this order.

         6.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         7.          The defendant shall apply all monies received from income tax refunds lottery winnings,
                     inheritance, judgments and any anticipated or unexpected financial gains to the outstanding Court-
                     ordered financial obligation.


         8.          The defendant shall comply with the immigration rules and regulations of the United States, and if
                     deported or removed from this country, either voluntarily or involuntarily, not reenter the United
                     States illegally. The defendant is not required to report to the Probation Office while residing outside
                     of the United States; however, within 72 hours of release from any custody or any reentry to the
                     United States during the period of Court-ordered supervision, the defendant shall report for
                     instructions to the United States Probation Office located at Untied States Court House, 411 West
                     Fourth Street, Suite 4170, Santa Ana, California 92701-4516.

         On the Government’s motion, the remaining counts are ordered DISMISSED.

         Defendant is advised of his appeal rights. BOND is ordered SURRENDERED. The defendant shall surrender
         by 12:00 noon on December 4, 2020 to the designated facility of the Bureau of Prisons, or, if no designation
         made, to the US Marshal.




CR-104 (wpd 10/18)                   JUDGMENT & PROBATION/COMMITMENT ORDER            Page 2 of 6
               Case 8:16-cr-00052-JVS Document 114 Filed 07/01/20 Page 3 of 6 Page ID #:412

 USA vs.     Chao Chen                                                        Docket No.:    SACR 16-52-JVS


           In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
           and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
           the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
           a warrant and revoke supervision for a violation occurring during the supervision period.




                     July 1, 2020
                     Date                                                  U. S. District Judge James V Selna

           It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
           officer.


                                                                           Clerk, U.S. District Court



                     7/1/2020                               By             Lisa Bredahl
                     Filed Date                                            Deputy Clerk




CR-104 (wpd 10/18)                   JUDGMENT & PROBATION/COMMITMENT ORDER                       Page 3 of 6
                 Case 8:16-cr-00052-JVS Document 114 Filed 07/01/20 Page 4 of 6 Page ID #:413

 USA vs.        Chao Chen                                                          Docket No.:     SACR 16-52-JVS




           The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                       STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                        While the defendant is on probation or supervised release pursuant to this judgment:
           1.     The defendant must not commit another federal, state, or             9.    The defendant must not knowingly associate with any persons
                  local crime;                                                               engaged in criminal activity and must not knowingly associate
           2.     The defendant must report to the probation office in the                   with any person convicted of a felony unless granted
                  federal judicial district of residence within 72 hours of                  permission to do so by the probation officer. This condition
                  imposition of a sentence of probation or release from                      will not apply to intimate family members, unless the court
                  imprisonment, unless otherwise directed by the probation                   has completed an individualized review and has determined
                  officer;                                                                   that the restriction is necessary for protection of the
           3.     The defendant must report to the probation office as                       community or rehabilitation;
                  instructed by the court or probation officer;                        10.   The defendant must refrain from excessive use of alcohol and
           4.     The defendant must not knowingly leave the judicial                        must not purchase, possess, use, distribute, or administer any
                  district without first receiving the permission of the court               narcotic or other controlled substance, or any paraphernalia
                  or probation officer;                                                      related to such substances, except as prescribed by a
           5.     The defendant must answer truthfully the inquiries of the                  physician;
                  probation officer, unless legitimately asserting his or her          11.   The defendant must notify the probation officer within 72
                  Fifth Amendment right against self-incrimination as to                     hours of being arrested or questioned by a law enforcement
                  new criminal conduct;                                                      officer;
           6.     The defendant must reside at a location approved by the              12.   For felony cases, the defendant must not possess a firearm,
                  probation officer and must notify the probation officer at                 ammunition, destructive device, or any other dangerous
                  least 10 days before any anticipated change or within 72                   weapon;
                  hours of an unanticipated change in residence or persons             13.   The defendant must not act or enter into any agreement with
                  living in defendant’s residence;                                           a law enforcement agency to act as an informant or source
           7.     The defendant must permit the probation officer to                         without the permission of the court;
                  contact him or her at any time at home or elsewhere and              14.   As directed by the probation officer, the defendant must notify
                  must permit confiscation of any contraband prohibited by                   specific persons and organizations of specific risks posed by
                  law or the terms of supervision and observed in plain                      the defendant to those persons and organizations and must
                  view by the probation officer;                                             permit the probation officer to confirm the defendant’s
           8.     The defendant must work at a lawful occupation unless                      compliance with such requirement and to make such
                  excused by the probation officer for schooling, training,                  notifications;
                  or other acceptable reasons and must notify the probation            15.   The defendant must follow the instructions of the probation
                  officer at least ten days before any change in                             officer to implement the orders of the court, afford adequate
                  employment or within 72 hours of an unanticipated                          deterrence from criminal conduct, protect the public from
                  change;                                                                    further crimes of the defendant; and provide the defendant
                                                                                             with needed educational or vocational training, medical care,
                                                                                             or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                       Page 4 of 6
               Case 8:16-cr-00052-JVS Document 114 Filed 07/01/20 Page 5 of 6 Page ID #:414
             The defendant must also comply with the following special conditions (set forth below).


                STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

                     The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
           or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may
           be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however,
           are not applicable for offenses completed before April 24, 1996.

                    If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay
           the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

                    The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
           or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

                     The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in
           the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
           § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
           or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for
           probation 18 U.S.C. § 3563(a)(7).

                     Payments will be applied in the following order:

                             1. Special assessments under 18 U.S.C. § 3013;
                             2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                               States is paid):
                                       Non-federal victims (individual and corporate),
                                       Providers of compensation to non-federal victims,
                                       The United States as victim;
                             3. Fine;
                             4. Community restitution, under 18 U.S.C. § 3663(c); and
                             5. Other penalties and costs.

                 CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

                    As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
           credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
           financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant
           must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

                   The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
           proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank
           accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

                    The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
           without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                     These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                          Page 5 of 6
                Case 8:16-cr-00052-JVS Document 114 Filed 07/01/20 Page 6 of 6 Page ID #:415
 USA vs.      Chao Chen                                                            Docket No.:      SACR 16-52-JVS




                                                                             RETURN

            I have executed the within Judgment and Commitment as follows:
            Defendant delivered on                                                             to
            Defendant noted on appeal on
            Defendant released on
            Mandate issued on
            Defendant’s appeal
            determined on
            Defendant delivered on                                                             to
      at
                 the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                                United States Marshal


                                                                 By
                       Date                                                     Deputy Marshal




                                                                        CERTIFICATE

            I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
            and in my legal custody.

                                                                                Clerk, U.S. District Court


                                                                 By
                       Filed Date                                               Deputy Clerk




                                                       FOR U.S. PROBATION OFFICE USE ONLY


           Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
           term of supervision, and/or (3) modify the conditions of supervision.

                     These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


                     (Signed)
                                Defendant                                                      Date




                                U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                      Page 6 of 6
